                   Case 20-11958-LMI       Doc 24   Filed 04/29/20     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
In Re:

CARLOS R. FEIJOO NEYRA                                       CHAPTER 7
                                                             CASE NO. 20-11958-LMI
         Debtor.
                                       /

              MOTION FOR RELIEF FROM THE AUTOMATIC STAY FILED BY
                 CREDITOR VT INC AS TRUSTEE OF WORLD OMNI LT

                   REQUEST FOR RELIEF ON NEGATIVE NOTICE
Any interested party who fails to file and serve a written response to this motion within
14 days after the date of service stated in this motion shall, pursuant to Local Rule 4001-
1(C), be deemed to have consented to the entry of an order granting the relief requested in
the motion.

         VT INC. AS TRUSTEE OF WORLD OMNI LT (“Creditor”), through the undersigned
counsel, moves this Court for relief from the automatic stay as to personal property of Carmen
Gamboa Guerra (“Debtor”), and states:
         1.      On February 13, 2020, Debtor filed a voluntary petition for Bankruptcy relief
under Chapter 7 of Title 11 of the United States Code. [ECF No. 1].
         2.      Debtors purchased a 2017 TOYOTA CAMRY - 4T1BF1FK0HU427152
(“Vehicle”).       Debtor financed the Vehicle through a Closed End Motor Vehicle Lease
Agreement dated July 7, 2017 (“Lease”). The Lease is attached hereto as Exhibit A. The Lease
was assigned to Creditor for value and in good faith.
         3.      The Lease reflects Creditor’s ownership interest in the Vehicle. Creditor’s
ownership interest is noted on the Certificate of Title, which is attached hereto as Exhibit B.
         4.      The Debtor is currently in default of their obligation under the Lease with
Creditor in the amount of $18,823.74 in principal plus accrued interest thereon as of the date of
the petition. An Affidavit of Indebtedness is attached hereto as Exhibit C.
         5.      Debtor defaulted under the terms of the Lease by failing to make the payment due
November 7, 2019 and all subsequent payments.
         6.      The Debtor’s continued use of the Vehicle is causing continued depreciation of
the value of the Vehicle.
               Case 20-11958-LMI         Doc 24     Filed 04/29/20     Page 2 of 3




       7.      The Debtor’s continued use of the Vehicle without rendering payment to Movant
constitutes “cause” for relief from the automatic stay pursuant to § 362(d).
       8.      The Vehicle has neither been claimed as exempt by the Debtor nor abandoned by
the Trustee.
       9.      The estimated retail value of the Vehicle retrieved from NADA is $18,025.00.
       10.     Once the stay is terminated, the Debtor will have minimal motivation to insure,
preserve, or repair the Vehicle, and therefore Creditor respectfully requests that the Court waive
the stay of the order terminating the stay under Fed.R.Bankr.P. 4001(a)(3) so that Creditor may
proceed to take possession of the Vehicle.
       WHEREFORE, Creditor respectfully requests the entry of an order:
       a.      Terminating the automatic stay imposed by § 362 as to Creditor;
       b.      Granting Creditor complete in rem relief to take any and all steps necessary to
exercise all rights it may have in the Vehicle, to gain possession of the Vehicle, and such other in
rem remedies to which Creditor is entitled under the applicable state and non-bankruptcy law;
       c.      Waiving the additional 14-day stay imposed by Federal Bankruptcy Rule
4001(a)(3); and
       d.      Granting such other and further relief as it deems just and proper.



                                                     TRIPP SCOTT, PA
                                                     Counsel for Creditor
                                                     110 SE 6th Street, 15th Floor
                                                     Fort Lauderdale, FL 33301
                                                     Tel: 954-525-7500
                                                     Fax: 954-762-2502
                                                     bankruptcy@trippscott.com

                                                     /s/ Brittany Lee Hynes
                                                     Brittany Lee Hynes
                                                     FBN 1018589
               Case 20-11958-LMI      Doc 24    Filed 04/29/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of the Motion for Relief from Stay
with attached Exhibits A, B and C were furnished by CM/ECF or U.S. Mail to Carlos R Feijoo
Neyra, 4241 NW 172nd Drive, Miami Gardens, FL 33055; Carlos R Feijoo Neyra, 4241 NW
172nd Drive, Miami Gardens, FL 33055; Joel L Tabas, 25 SE 2nd Avenue, Suite 248, Miami, FL
33131; Office of the U.S. Trustee, 51 S.W. 1st Ave., Suite 1204, Miami, FL 33130, on this 29th
day of April, 2020.




                                                  /s/ Brittany Lee Hynes
                                                  Brittany Lee Hynes
                                                  FBN 1018589
